Dismissed and Memorandum Opinion filed April 5, 2007







Dismissed
and Memorandum Opinion filed April 5, 2007.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01105-CV
____________
 
IN THE INTEREST OF P.R.G., a Child
 
 

 
On Appeal from the
308th District Court
Harris County, Texas
Trial Court Cause No.
2005-30425
 

 
M E M O R
A N D U M  O P I N I O N
This
appeal is from a judgment terminating the parental rights of appellant, Yeyde
Anton, signed December 6, 2006.  Appellant filed a notice of appeal on December
8, 2006.  The appellate filing fee was not paid.  See Tex. R. App. P. 5; see also Order Regarding Fees Charged in Civil Cases in the Supreme Court
and the Courts of Appeals, Misc. Docket No. 98-9120 (Tex. Jul. 21, 1998); Tex. Gov=t Code Ann. ' 51.207 (Vernon
2005).  On January 4,
2007, appellant was sent the requisite ten-days= notice that this
appeal was subject to dismissal.  See Tex. R. App. P.
42.3.  Appellant filed no reply, and to date, the filing fee has not
been paid.




In
addition, the record in this appeal has not been filed.  On February 21, 2007,
the court reporter for this case informed that the court that payment
arrangements had not been made for preparation of the reporter=s record.  On March 14, 2007, the
clerk responsible for preparing the record in this appeal informed the court
that the trial court denied appellant=s request to proceed without the
advance payment of costs, and that appellant had not made arrangements to pay
for the record.  On March 15, 2007, notification was transmitted to all parties
of the court=s intention to dismiss the appeal for want of prosecution unless, within
fifteen days, appellant paid or made arrangements to pay for the record and
provided this court with proof of payment.  See Tex. R. App. P. 37.3(b).  Appellant filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed April
5, 2007.
Panel consists of Chief Justice Hedges and Justices
Hudson and Guzman.